         Case 1:21-mj-00611-RMM Document 1-1 Filed 09/22/21 Page 1 of 1




                                   STATEMENT OF FACTS
    On or about September 22, 2021, agents from the Bureau of Alcohol, Tobacco, Firearms and
Firearms (ATF) and officers from the Metropolitan Police Department (MPD) executed a search
warrant issued by the District Court for the District of Columbia for a residence located in the 1400
Block of Cedar Street SE, Washington D.C.

    During the search warrant execution, law enforcement encountered Joseph Vincent SMITH
(SMITH) and two other occupants, inside the residence. Once the residence was secured, law
enforcement asked the occupants of the residence if there was any contraband inside the residence
that law enforcement would need to know about for their safety. SMITH stated that there was a
firearm located inside a bag, in the closet, of his bedroom. A subsequent search of the closet
revealed a Glock .40 caliber, Gen 4, firearm bearing serial number VCA167. Inside the firearm
was a 22-round magazine that contained 21 rounds of .40 caliber ammunition.

    SMITH was transported to a secure ATF facility in Washington D.C. for processing and a
potential interview. After he was read, acknowledged, and waived his Miranda rights, SMITH
stated he had purchased the firearms a few months prior from an unknown individual in
Washington, D.C. SMITH stated he paid $500.00 for the above-mentioned firearm. SMITH
acknowledged that he had been convicted of a crime punishable by more than a year of
imprisonment and was therefore prohibited from possessing firearms.

    During a consent search of SMITH’s cell phone, law enforcement located a photograph, taken
June 10, 2021, at 1946 hours, that appears to be the same firearm seized during the search
warrant. The firearm in the photograph displays the same serial number on its slide as the firearm
seized during the execution of the search warrant. However, in the photograph there is a 50-round
drum style extended magazine attached the firearm rather than the 22-round magazine described
above.

       A criminal records check reveals that SMITH was previously convicted of a crime
punishable by a term of imprisonment of more than one year. Specifically, Howard County, MD
Case Number 13K06046458. SMITH was sentenced to 20 years confinement with 13 years
suspended. Therefore, at the time of his arrest in this case SMITH was aware he had a prior
conviction for crimes punishable by more than one year. An analysis of the firearm and
ammunition seized reveal that neither the firearm nor ammunition was manufactured in
Washington D.C.
                                              _____________________________________
                                              MATTHEW S. HOPKINS
                                              ATF SPECIAL AGENT

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 22nd day of September, 2021.
                                                                  2021.09.22
                                                                  14:40:28 -04'00'
                                              ___________________________________
                                              ROBIN M. MERIWEATHER
                                              UNITED STATES MAGISTRATE JUDGE
